                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION


UNITED STATES OF AMERICA,

                           Plaintiff,
v.                                                    Case No. 2:18-mj-52
                                                      HON. TIMOTHY P. GREELEY
Pedro Francisco Gonzalez,

                      Defendant.
_______________________________/

                                ORDER OF DETENTION

       Defendant appeared before the undersigned on November 20, 2018, for an initial

appearance on the complaint charging defendant with distribution of

methamphetamine.

       The government moved for detention which was supported by pretrial services.

Defendant will be given time to consult with his attorney and may request a detention

hearing at a later date.

       Defendant shall be detained pending further proceedings.


       IT IS SO ORDERED.

                                          /s/ Timothy P. Greeley
                                        TIMOTHY P. GREELEY
                                        UNITED STATES MAGISTRATE JUDGE
Dated: November 20, 2018
